Citation Nr: 1522361	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT 

1. The Veteran's service-connected disabilities are: degenerative disc disease of the lumbar spine, rated at 20%; urinary incontinence associated with degenerative disc disease of the lumbar spine, rated at 40%; hypertensive heart disease, rated at 30%; patellar subluxation, right knee, rated at 20%; patellar subluxation, left knee, rated at 20%; right patellar chondromalacia, rated at 10%; left patellar chondromalacia, rated at 10%; bilateral hearing loss, rated as noncompensable; tinnitus, rated at 10%; and hypertension, rated at 10%.  His combined disability evaluation is 90 percent.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is service-connected for degenerative disc disease of the 2lumbar spine, rated at 20%; urinary incontinence associated with degenerative disc disease of the lumbar spine, rated at 40%; hypertensive heart disease, rated at 30%; patellar subluxation, right knee, rated at 20%; patellar subluxation, left knee, rated at 20%; right patellar chondromalacia, rated at 10%; left patellar chondromalacia, rated at 10%; bilateral hearing loss, rated as noncompensable; tinnitus, rated at 10%; and hypertension, rated at 10% .  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The Veteran contends that his service-connected disabilities render him unable to maintain gainful employment.  In a June 2009 resignation letter to his former employer, the Veteran stated that his present health did not allow him to work a full 40 hour week and that his duties in the payroll office were "vital."  Of significance, he reported that his back condition had become so severe that the only way he was able to function is with prescribed medication which affected his ability to make correct decisions and to operate a vehicle.  

In a June 2009 addendum to a VA (QTC) examination report, the examiner noted that the Veteran urinated 25 times a day at intervals of 25-30 minutes.  At night, he urinated 2-3 times at intervals of 3 to 4 hours.  In an August 2011 statement, the Veteran reported that his urinary incontinence has turned his life "upside down."  He indicated that he does not receive any medication for this disorder because the side effects of the medication (headaches and anal bleeding) are just as bad as the problem itself.    

The Veteran was evaluated in May 2013 for VA purposes.  A VA examination report of the urinary tract recorded the Veteran's report of worsening bladder problems with daytime voiding interval at less than one hour.  A VA examination report of the spine indicates that the examiner opined that the Veteran's low back disorder affected his ability to work due to pain in bending, lifting, long standing and walking.  A VA examination report of the knees indicates that the examiner opined that the impact of the knee conditions on the Veteran's ability to work is that he uses a cane at all times and that there is pain on squatting, kneeling, walking and standing for long periods of time.    A VA examination report of the heart indicates that the examiner opined that the Veteran's heart condition affected his ability to work in that he could only do light lifting and could only walk for short distances. 

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment.  While several VA examination reports are of record, there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities. On the other hand, the overall medical evidence indicates that the Veteran's service-connected disability of the lumbar spine disorder with associated urinary incontinence, bilateral knee disorders and hypertensive heart disease  are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


